Order, Supreme Court, New York County (Harold Tompkins, J.), entered February 14, 1991, which, insofar as appealed from, denied defendant’s cross-motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendant’s personal guarantees for payment of the June 1983 and December 1983 loans, stated that they "shall remain in full force until the entire obligations and indebtedness * * * shall be fully paid and discharged.” As the evidence *439demonstrates that the loans have not yet been fully paid and discharged, the IAS court correctly refused to grant summary judgment and dismiss the complaint as against defendant. Concur — Murphy, P. J., Rosenberger, Ellerin, Ross and Rubin, JJ.